Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 27, 2017

                                           No. 04-16-00756-CR

                                    IN RE Hisidoro D. RAMON, Jr.

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On January 3, 2017, Relator filed a motion for rehearing. On January 13, 2017 Relator
filed a Motion for Extension of Time to allow Relator more time to obtain documents relating to
his motion for rehearing. The panel has considered the motions and both are DENIED.

           It is so ORDERED on January 27, 2017.



                                                        PER CURIAM




           ATTESTED TO: _______________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. B15-33, styled State of Texas v. Hisidoro D. Ramon, Jr., pending in the
198th Judicial District Court, Kerr County, Texas, the Honorable M. Rex Emerson presiding.